MEMORANDUM OPINION

BERYL A. HOWELL, United States District Judge
This matter is before the Court on its initial review of plaintiffs pro se complaint and application to proceed in forma pau-peris. The application will be granted and the complaint will be dismissed. See 28 U.S.C. § 1915A (requiring the Court to screen and dismiss a prisoner’s complaint upon a determination that it is frivolous).
*2Plaintiff is a prisoner incarcerated at the SeaTac Federal Detention Center in Seattle, Washington. He purports to register a claim against President Barack Obama or the United States, but for what injury is wholly unclear. Since the complaint “lacks an arguable basis either in law or in fact,” Neitzke v. Williams, 490 U.S. 319, 325, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989), it will be dismissed. See Crisafi v. Holland, 655 F.2d 1305, 1307-08 (D.C.Cir.1981) (“A court may dismiss as frivolous complaints ... postulating events and circumstances of a wholly fanciful kind.”). A separate Order of dismissal accompanies this Memorandum Opinion.